149 N.J. 19 (1997)
691 A.2d 816
IN THE MATTER OF STEVEN M. KRAMER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
April 24, 1997.

ORDER
The Disciplinary Review Board on November 8, 1996, having filed with the Court its decision concluding that STEVEN M. KRAMER of WAYNE, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months for his violations of RPC 1.2(a) (failure to abide by a client's decisions about the objectives of the representation) and RPC 1.8(j) (obtaining a proprietary interest in the cause of action or subject matter of litigation), and good cause appearing;
It is ORDERED that STEVEN M. KRAMER is hereby suspended from the practice of law for a period of six months, effective May 16, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.